Citation Nr: 1025549	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a right hand disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from October 1979 to March 1980 as 
well as service in the Pennsylvania National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania.  

The Veteran appeared at a hearing before a local hearing officer 
at the RO in November 2007.  A transcript of the hearing is of 
record.  

This matter was previously before the Board in May 2009, at which 
time it was remanded for further development.  The issue of 
service connection for a low back disorder was also remanded at 
that time.  In a May 2010 rating determination, the Appeals 
Management Center (AMC) granted service connection for lumbar 
back strain and assigned a 10 percent disability evaluation.  As 
the full benefit sought on appeal has been granted, the Board 
will no longer address this issue.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.  


REMAND

In its May 2009 remand, the Board noted that considering the 
discovery of an old non-union of a right scaphoid fracture in May 
1999 and the fact that back complaints were noted during service 
around the time of the incident that the appellant reported 
during his November 2007 hearing, the hearing testimony as to the 
occurrence of the coincident right wrist injury during service 
was credible.  Accordingly, an opinion was needed with regard to 
the possible nexus between the right wrist condition that was 
first noted after service and the reported injury during service.

The Board requested that the Veteran be scheduled for a VA 
examination of the right wrist and hand with the examiner being 
asked to provide an opinion as to whether it was at least as 
likely not (i.e., 50 percent probability or greater) that the 
non-union of a prior fracture of the right scaphoid that was 
first noted after service resulted from the in-service injury 
reported by the appellant.  All opinions were to be supported by 
adequate rationale.  If the examiner was unable to provide the 
requested opinion without resort to speculation, he/she was to 
provide rationale for that conclusion.

The Veteran was afforded a VA hand examination in September 2009, 
which resulted in a diagnosis of right hand fracture, status post 
trauma, and a VA wrist examination in October 2009, which 
resulted in a diagnosis of a right wrist navicular fracture and 
traumatic arthritis.  The claims folder was not available at the 
time of either examination and neither examiner rendered an 
opinion as to the etiology of either the right wrist or right 
hand disorders.  In an October 2009 addendum report, the wrist 
examiner indicated that he had reviewed the claims folder and had 
no further addendum to his prior dictation.  In a December 2009 
addendum report, the right hand examiner indicated that she 
reviewed the evidence and did not see evidence of a hand 
condition.  Thus, she could not say other than taking the 
Veteran's word for it that the hand condition was secondary to 
experiences in the service.  

In neither case did the hand or wrist examiner render the 
requested opinion as to whether it was at least as likely as not 
that the non-union of a prior fracture of the right scaphoid that 
was first noted after service resulted from the in-service injury 
reported by the Veteran.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the Court held that compliance with remand 
instructions is neither optional nor discretionary.  The Court 
further held that where the remand orders of the Board were not 
complied with, the Board erred as a matter of law when it failed 
to ensure compliance.

Moreover, neither examiner noted that the Board had previously 
found the Veteran's testimony as to how he sustained the injury 
to his right wrist in service to be credible.  


Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the September 2009 and October 2009 VA 
examiners who performed the examinations on 
the hand and wrist.  Following a complete 
review of the claims folder, the examiners 
are requested to render an opinion as to 
the nature and etiology of any current 
right hand and wrist disorder, to include 
the non-union of a prior fracture of the 
right scaphoid that was first noted after 
service, and whether it was at least as 
likely as not (50 percent probability or 
greater) related to the Veteran's period of 
service, to include the inservice injury 
reported by the Veteran that occurred in 
1989, during his period of active duty for 
training, which the examiners are to 
consider as having happened.  Detailed 
rationale is must be given for each opinion 
that is rendered.  

If the September and October 2009 examiners 
are not available, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any current right hand and 
wrist disorder.  All indicated tests and 
studies are to be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to the 
examiner for review.  Following 
examination, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that any current 
right hand and wrist disorder, to include 
the non-union of a prior fracture of the 
right scaphoid that was first noted after 
service, is at least as likely as not (50 
percent probability or greater) related to 
the Veteran's period of service, taking 
into account the inservice injury reported 
by the Veteran that occurred in 1989, 
during his period of active duty for 
training, which the examiners are to 
consider as having happened.  Complete 
detailed rationale is requested for each 
opinion that is rendered.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for any scheduled VA examination(s), 
to cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the AMC/RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

